PATTERSON, J.
The motion to strike out parts of the answer of the defendants Odell and Baisley was properly granted, and the reasons given for so doing by the justice at special term are altogether satisfactory. The object of the action is to set aside certain instruments and conveyances made to the defendant Winters, or in his favor, by his wife, upon allegations that they were procured by his fraud upon her. The plaintiffs and the defendants Odell and Baisley are *987her heirs at law. The facts constituting the cause of action alleged in the complaint are appropriately stated therein, as directed to the procurement of the only relief prayed for. The validity of the marriage of Winters is not assailed, nor are there any averments of the complaint that could form the basis of a decree for such relief. The defendants Odell and Baisley, under the claimed permission of section 521 of the Code of Civil Procedure, are seeking to introduce a new cause of action to be tried between co-defendants,—one not involved in any way in the issues tendered by the complaint, and not solely affecting rights between themselves and Winters growing out of the cause of action alleged in the complaint. The effort is made to enlarge the scope of the action, and to add to a complaint by introducing a cause of action which the plaintiffs have not asserted, nor attempted to set up.
The order must be affirmed, with $10 costs and disbursements. All concur.